DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Responsive to correspondence
This office action is in response to correspondence filed on 07/30/2019.

Information Disclosure Statement
The information disclosure statements filed 07/30/2019 were filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they are have been fully considered by the Office.

Abstract
                The abstract filed 07/30/2019 appears to be acceptable.

Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-4, 6-9, 11-13, 16-20 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2010/0150702 A1 to SHERIDAN et al. (SHERIDAN) combined with following reasons.


Re: Claim 1: 
SHERIDAN discloses:
A shaft assembly for a turbine engine (See Figs. 1-4: ¶0018: gas turbine engine 10), wherein the turbine engine includes a fan (See Figs. 1-4: ¶0018: fan 18) or propeller assembly and an engine core (See Figs. 1-4: engine core having engine shaft 15), and further wherein the fan (See Figs. 1-4: ¶0018: fan 18) or propeller assembly includes a gearbox (See Figs. 1-4: ¶0018: gear box/gear train 22), and wherein the engine core includes one or more rotors (See (See Figs. 1-4: discloses an engine shaft 15 which implicitly includes an engine core in a gas turbine engine having rotor, the examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date that  the gas turbine engine having an engine core and a rotor since such a configuration is well known in the art), the shaft assembly comprising:
a flexible shaft (See Figs. 1-4: linkage 110, 112) defining a first end and a second end along the axial direction (See Figs. 1-4: linkages 110, 112 in axial direction A), wherein the first end is connected to the engine core (See Figs. 1-4:  as shown in figure 1 around engine shaft 15) and the second end is connected to the gearbox (See Figs. 1-4: as shown in figure 2 one end of flexible linkage 110 is connected to gear train 22), and wherein a plurality of splines (See Figs. 1-4: ¶0027: splined connection 30, 134 in figure 3) is defined at the second end and coupled to a spline interface at the gearbox (See Figs. 1-4: as described in ¶0027); and
a coupling (See Figs. 1-4:¶0022, ¶0023: coupling 152, hub 154, coupling 172) extended at least partially in the radial direction and coupled to the engine core (See Figs. 1-4: this is implicit as coupling 172 is engine shaft coupling) and the flexible shaft (See Figs. 1-4: linkage 110, 112).

Re: Claim 2: 
SHERIDAN discloses:
The shaft assembly of claim 1, wherein the coupling defines one or more fastening locations (See Fig.4: flange 178 and fastener aperture 180) at which one or more rotors of the engine core and the coupling attach in axially adjacent arrangement (See Fig.4: ¶0023: this is implicit).

Re: Claim 3: 
SHERIDAN discloses:
The shaft assembly of claim 1, wherein the coupling defines a plurality of orifices (See Fig.4: 180) through which one or more fasteners (See Fig.4:¶0023:  fasteners as shown) may extend into one or more rotors of the engine core (See Fig.4: ¶0023: this is implicit).

Re: Claim 4: 
SHERIDAN discloses:
The shaft assembly of claim 1, wherein the coupling (See Fig.4: ¶0023: 172) extends at least partially in a circumferential direction (See Fig.4).



Re: Claim 6: 
SHERIDAN discloses:
The shaft assembly of claim 1, wherein the coupling (See Fig.4: ¶0023: engine shaft coupling 172) further defines an axial portion (See Fig.4) extended toward (towards the rotor does not limit the claim, the engine shaft coupling 172 extends towards the engine rotor) the rotor and a radial portion axially adjacent to the rotor.

Re: Claim 7: 
SHERIDAN discloses:
The shaft assembly of claim 6, wherein the axial portion is extended in the axial direction toward the second end of the flexible shaft (See Fig.4: end 164 of hub 154).

Re: Claim 8: 
SHERIDAN discloses:
The shaft assembly of claim 1, wherein the plurality of splines defines a plurality of radially outward extended splines coupled to the spline interface of the gearbox (See Figs. 1-4: ¶0027: splined connection 30, 134 in figure 3).

Re: Claim 9: 
SHERIDAN discloses:
The shaft assembly of claim 1, wherein the coupling of the flexible shaft is attached to the rotor of the engine core in axially adjacent arrangement, and wherein the rotor defines a rotor in the compressor section (See Figs. 1-4: coupling connected to hubs 16 of compressor section)


Re: Claim 11: 
SHERIDAN discloses:
 	The shaft assembly of claim 1, wherein the plurality of splines (See Figs. 1-4: ¶0027: splined connection 30, 134 in figure 3) of the flexible shaft defines a star gear, and wherein the star gear is coupled to the spline interface at the gearbox (See Figs. 1-4: ¶0027, as shown in figure 2).

Re: Claim 12: 
SHERIDAN discloses:
The shaft assembly of claim 1, wherein the flexible shaft defines a second plurality of splines at the first end, and wherein the second plurality of splines couples with a second spline interface at the engine core (See Figs. 1-4: ¶0023: in alternate embodiments, the shaft coupling 172 may be configured as a splined connection).

Re: Claim 13: 
SHERIDAN discloses:
The shaft assembly of claim 1, further comprising:
a Star gear, wherein the star gear defines a plurality of splines extended outward in the radial direction (See Figs. 1-4:as shown in figures 2 and 5).

Re: Claim 16: 
SHERIDAN discloses:
A turbine engine defining an axial direction and a radial direction, the turbine engine comprising:
a fan (See Figs. 1-4: ¶0018: fan 18)  or propeller assembly comprising a gearbox;
an engine core comprising one or more rotors (See Figs. 1-4: discloses an engine shaft 15 which implicitly includes an engine core in a gas turbine engine having rotor, the examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date that  the gas turbine engine having an engine core and a rotor since such a configuration is well known in the art); and 
a shaft assembly, wherein the shaft assembly comprises:
a flexible shaft (See Figs. 1-4: linkage 110, 112) defining a first end and a second end along the axial direction (See Figs. 1-4: linkages 110, 112 in axial direction A), wherein the first end is connected to the engine core (See Figs. 1-4:  as shown in figure 1 around engine shaft 15) and the second end is connected to the gearbox (See Figs. 1-4: as shown in figure 2 one end of flexible linkage 110 is connected to gear train 22), and wherein a plurality of splines (See Figs. 1-4: ¶0027: splined connection 30, 134 in figure 3) is defined at the second end and coupled to a spline interface at the gearbox (See Figs. 1-4: as described in ¶0027); and
a coupling (See Figs. 1-4:¶0022, ¶0023: coupling 152, hub 154, coupling 172) extended at least partially in the radial direction and coupled to the engine core (See Figs. 1-4: this is implicit as coupling 172 is engine shaft coupling) and the flexible shaft (See Figs. 1-4: linkage 110, 112).

Re: Claim 17: 
SHERIDAN discloses:
The turbine engine of claim 16, wherein the coupling (See Fig.4: ¶0023: engine shaft coupling 172) further defines an axial portion (See Fig.4) extended toward (towards the rotor does not limit the claim, the engine shaft coupling 172 extends towards the engine rotor) the rotor and a radial portion axially adjacent to the rotor.

Re: Claim 18: 
SHERIDAN discloses:
The turbine engine of claim 17, wherein the axial portion is extended in the axial direction toward the second end of the flexible shaft (See Fig.4: end 164 of hub 154).

Re: Claim 19: 
SHERIDAN discloses:
The turbine engine of any of claim 16 , wherein the coupling defines one or more fastening locations (See Fig.4: flange 178 and fastener aperture 180) at which a radially extended rotor of the engine core (see discussion of claim 116 above) and the coupling attach in axially adjacent arrangement (See Fig.4: ¶0023: this is implicit).

Re: Claim 20: 
SHERIDAN discloses:
The turbine engine of claim 16, further comprising:
a Star gear, wherein the star gear defines a plurality of splines extended outward in the radial direction , and wherein the star gear meshes or interfaces with the gearbox (See Figs. 1-4:as shown in figures 2 and 5).
Claims 5 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2010/0150702 A1 to SHERIDAN et al. (SHERIDAN) as applied to claim 1 above, and further in view of U.S Publication number 2006/0222278 A1 to SINGH et al. (SINGH).

Re: Claim 5: 
SHERIDAN discloses:
The shaft assembly of claim 1, wherein the coupling extends radially at a disjoined circumferential locations, and wherein each disjoined circumferential location defines a fastening location or orifice (See Fig.4: discloses at least one disjoined circumferential location defining a fastening location with aperture 180), although SHERIDAN is silent regarding plurality of disjoined circumferential locations, however plurality of disjoined circumferential locations are well known in the art as explicitly taught by SING, because SING teaches plurality of orifices/openings around the circumferential locations of engine (SINGH: See Figs. 2-4: ¶0024) , it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide plurality of fasteners along the circumferential locations for secure joining if the engine core with the claimed system.


Allowable Subject Matter and Prior Art

Claim (s) 10, 14-15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art U.S Publication number 2010/0150702 A1 fails to disclose either alone or in combination to teach or fairly suggest:
Re: Claim 10:  “wherein the coupling of the flexible shaft is attached to the rotor of the engine core in axially adjacent arrangement, and wherein the rotor defines a rotor in the turbine section” in combination with limitations of base claim and intervening claims.
Re: Claim 14: “wherein the flexible shaft further defines one or more platforms  extended at least partially along the axial direction, wherein the platforms of the flexible shaft contact the hub of the rotor between the first end and the second end of the flexible shaft” in combination with limitations of base claim and intervening claims.
Claim 15 is objected to being dependent on claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                            November 10, 2021